Exhibit 10.2
CHANGE IN CONTROL, SEVERANCE AND COVENANT AGREEMENT


This Change in Control, Severance and Covenant Agreement (the “Agreement”) is
made and entered into by and between Kevin Beverly (“Employee”) and DLH Holdings
Corp., a New Jersey corporation (the “Company”), effective as of October 18,
2019 (the “Effective Date”).


Recitals
 
WHEREAS, Employee is the President of the Company’s Social & Scientific Systems,
Inc. subsidiary pursuant to an employment offer letter executed on the date
first set forth above (the “Offer Letter”), and in connection with the
commencement of his employment with the Company, the Employee entered into that
certain Employee Invention Assignment and Confidentiality Agreement executed on
the date first set forth above (the “Assignment and Confidentiality Agreement”);


WHEREAS, the Management Resources and Compensation Committee (the “Committee”)
of the Company’s Board of Directors (the “Board”) believes that it is in the
best interests of the Company and its stockholders (i) to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat, or occurrence of a Change in Control
and (ii) to provide Employee with an incentive to continue Employee’s employment
prior to a Change in Control and to motivate Employee to maximize the value of
the Company upon a Change in Control for the benefit of its stockholders; and


WHEREAS, the Committee believes that it is in the best interests of the Company
to provide Employee with certain severance benefits upon Employee’s termination
of employment under certain circumstances. These benefits will provide Employee
with enhanced financial security and incentive and encouragement to remain with
the Company, notwithstanding the possibility of a Change in Control.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and in consideration of your continuing employment by the Company, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


Agreement


1. Term of Agreement. This Agreement will have an initial term of two years
commencing on the Effective Date (the “Initial Term”). On the second anniversary
of the Effective Date and each anniversary thereafter, this Agreement will renew
automatically for additional one (1) year terms (each an “Additional Term”),
unless either party provides the other party with written notice of non-renewal
at least 60 days prior to the date of automatic renewal. If a Change in Control
occurs when there are fewer than 90 days remaining during the Initial Term or an
Additional Term, the term of this Agreement will extend automatically through
the date that is 90 days following the effective date of the Change in Control.
In the event that the Company elects not to renew this Agreement for an
Additional Term, such election will be treated as a termination of Employee’s
employment without Cause, with applicability under Section 3(a) and Section
3(b), dependent on whether the Company’s election not to renew occurs during a
Change in Control Period. Accordingly, Employee will be eligible under such
circumstances for severance benefits under either Section 3(a) or Section 3(b)
of this Agreement, as the case may be. Certain capitalized terms used in the
Agreement are defined in Section 10 below.


2. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Employee may terminate the
employment relationship at any time, with or without Cause.


3.  Severance Benefits.
 
 a. Termination without Cause or for Good Reason. If the Company terminates
Employee’s employment with the Company without Cause (excluding death or
Disability) or if Employee resigns from such
{N0235415 } 

--------------------------------------------------------------------------------



employment for Good Reason, and in each case such termination occurs outside of
the Change in Control Period, then subject to Section 4, Employee will receive
the following:


  (i) Accrued Compensation. The Company will pay Employee all accrued but unpaid
vacation, expense reimbursements, wages, unpaid bonuses and incentive
compensation earned and awarded prior to the date of termination, and other
benefits due to Employee under any Company-provided plans, policies, and
arrangements (the “Accrued Compensation”). Accrued Compensation shall be paid
within five (5) business days after the Termination Date (or earlier, if
required by applicable law).


  (ii)  Severance Payments. Employee will be paid continuing payments of
severance pay at a rate equal to Employee’s base salary rate, as in effect
immediately before the Termination Date, for twelve months from the date of such
termination of employment (the “Severance Period”), to be paid periodically in
accordance with the Company’s normal payroll policies. Severance payments during
the Severance Period will not commence until the first Company payroll following
the Release Deadline (as defined below), or, if later, such time as required by
Section 9(a). Except as required by Section 9(a), any installment payments that
would have been made to Employee during the 60-day period immediately following
Employee’s separation from service but for the preceding sentence will be paid
to Employee on the first Company payroll following the Release Deadline and the
remaining payments will be made as provided in this Agreement.


  (iii)  Continuation Coverage. The Company will provide the Continuation
Benefits, as defined below, for the period of time specified in the definition
of such term, as set forth in Section 10(e).


 b. Termination without Cause or for Good Reason in Connection with a Change in
Control. If the Company terminates Employee’s employment with the Company
without Cause (excluding death or Disability) or if Employee resigns from such
employment for Good Reason, and, in each case, such termination occurs during
the Change in Control Period, then subject to Section 4, Employee will receive
the following:


  (i)  Accrued Compensation. The Company will pay Employee the Accrued
Compensation within five (5) business days after the Termination Date (or
earlier, if required by applicable law).

  (ii)  Severance Payment. Employee will receive a lump-sum payment (less
applicable withholding taxes) equal to 12 months of Employee’s annual base
salary as in effect immediately prior to Employee’s termination date. Payment of
the severance payment pursuant this Section 3(b)(ii) shall be made within 10
days of the Release Deadline or according to a payment schedule agreed upon by
the Company and the Employee, or such later time as required by Section 9(a).


  (iii)  Continuation Coverage. The Company will provide the Continuation
Benefits, as defined below, for the period of time specified in the definition
of such term, as set forth in Section 10(e).


 c. Voluntary Resignation; Termination for Cause. If Employee’s employment with
the Company terminates (i) voluntarily by Employee (other than for Good Reason)
or (ii) for Cause by the Company, then Employee will only receive the Accrued
Compensation. Employee will not be entitled to receive severance or other
benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.


 d.  Disability; Death. If the Company terminates Employee’s employment as a
result of Employee’s Disability, or Employee’s employment terminates due to
Employee’s death, then Employee (or his or her estate) will be entitled to
receive the Accrued Compensation and the Continuation Benefits (for the period
of time specified in Section 10(e)), but will not be entitled to receive any
other severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.



{N0235415 } 2



--------------------------------------------------------------------------------



 e. Exclusive Remedy. In the event of a termination of Employee’s employment as
set forth in Section 3(a) or (b) of this Agreement, the provisions of Section 3
are intended to be and are exclusive and in lieu of any other rights or remedies
to which Employee or the Company otherwise may be entitled, whether at law, tort
or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses). Employee will be entitled to no benefits, compensation or other
payments or rights upon a termination of employment other than those benefits
expressly set forth in Section 3 of this Agreement.


f. Equity Awards. In the event of a termination of Employee’s employment with
the Company:


  (i)      pursuant to Section 3(a), Section 3(b), or a voluntary termination by
Employee without Good Reason, Equity Awards held by Employee as of the date
hereof or subsequently granted to Employee, solely to the extent vested as of
the Termination Date, shall remain exercisable in accordance with the Plan (as
defined below), but in no event after the expiration of the exercise period
specified in such Equity Award(s) (it being agreed and acknowledged that
unvested options shall be void immediately upon the Termination Date);


  (ii)  due to the Employee’s death, or Disability, the Employee’s (or his
estate’s or legal representative’s) right to purchase shares of Common Stock of
the Company pursuant to any Equity Awards held by Employee as of the date hereof
or subsequently granted to Employee, solely to the extent vested as of the
Termination Date, shall remain exercisable in accordance with the Plan, but in
no event after the expiration of the exercise period specified in such Equity
Award(s) (it being agreed and acknowledged that unvested options shall be void
immediately upon the Termination Date); and


  (iii)  for Cause, Equity Awards that have not been exercised as of the
Termination Date shall terminate immediately and be null and void.


 g.  The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment, except with
respect to Continuation Benefits.


 4. Conditions to Receipt of Severance. The receipt of any severance payments or
benefits (other than the Accrued Compensation) pursuant to this Agreement is
subject to the occurrence of all of the following subparagraphs:


  a. Employee signing and not revoking the Company’s customary separation and
release of claims agreement (the “Release”), which must become effective and
irrevocable no later than the 60th day following Employee’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Employee will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable.


  b. Employee’s resignation from all positions with the Company and its
subsidiaries, including service on the board of directors thereof.


  c. Employee’s receipt of any payments or benefits under Section 3 (other than
the Accrued Compensation) will be subject to Employee continuing to comply with
(x) the Release, (y) the terms of Sections 6 and 7 of this Agreement and (z) the
terms of any other agreement entered into hereafter between the Employee and
Company providing for confidentiality protection of the Company’s Proprietary
Information, assignment of work product and covenants against competing with the
Company, as the Release, this Agreement or such other agreement may be amended
from time to time.


{N0235415 } 3



--------------------------------------------------------------------------------



         5. Limitations on Payments.  In the event that the severance and other
benefits provided for in this Agreement, either alone or together with other
payments which the Employee has the right to receive from the Company, would
constitute an “excess parachute payment” as defined in Section 280G of the Code,
the aggregate of such credits or payments under this Agreement and other
agreements shall be reduced to the largest amount as will result in no portion
of such aggregate payments being subject to the excise tax imposed by Section
4999 of the Code. The priority of the reduction of excess parachute payments
shall be in the discretion of the Employee. The Company shall give notice to the
Employee as soon as practicable after its determination that Change in Control
payments and benefits are subject to the excise tax, but no later than ten (10)
days in advance of the due date of such Change in Control payments and benefits,
specifying the proposed date of payment and the Change in Control benefits and
payments subject to the excise tax. Employee shall exercise his option under
this Section 5 by written notice to the Company within five (5) days in advance
of the due date of the Change in Control payments and benefits specifying the
priority of reduction of the excess parachute payments.


6. Confidentiality, Intellectual Property Rights and Restrictive Covenants.
Employee agrees that the Assignment and Confidentiality Agreement, and the
parties’ rights, remedies and obligations thereunder, shall remain in full force
and effect in accordance with its terms, as if set forth in full herein and
Employee shall abide by the provisions thereof.


7. Equitable Relief. Employee hereby acknowledges that the covenants and
agreements set forth in the Assignment and Confidentiality Agreement are
reasonable and valid in all respects and that the Company is entering into this
Agreement, inter alia, on such acknowledgement. If Employee breaches, or
threatens to commit a breach, of the Assignment and Confidentiality Agreement,
the Company shall have the following rights and remedies, each of which rights
and remedies shall be independent of the other and severally enforceable, and
all of which shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company pursuant to the Assignment and Confidentiality
Agreement, or under law or in equity: the right and remedy to have the
Assignment and Confidentiality Agreement specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company; and the
right and remedy to require Employee to account for and pay over to the Company
such damages as are recoverable at law as the result of any transactions
constituting a breach of the Assignment and Confidentiality Agreement. The
parties intend to and hereby confer jurisdiction to enforce the Assignment and
Confidentiality Agreement upon the courts of any jurisdiction within the
relevant geographical scope contemplated by such agreement. If the courts of any
one or more such jurisdictions hold the Assignment and Confidentiality Agreement
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the parties that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of the Assignment and
Confidentiality Agreement, as to breaches of such agreement in such other
jurisdictions, as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.


8. Reserved.


9. Section 409A of the Code.
 
 a.  To the extent applicable, it is intended that any amounts payable under
this Agreement shall either be exempt from Section 409A of the Code or shall
comply with Section 409A (including Treasury regulations and other published
guidance related thereto) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code. The
provisions of this Agreement shall be construed and interpreted to the maximum
extent permitted to avoid the imputation of any such additional tax, penalty or
interest under Section 409A of the Code yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Employee. Notwithstanding
the foregoing, the Company makes no representations regarding the tax treatment
of any payments hereunder, and the Employee shall be responsible for any and all
applicable taxes, other than the Company’s share of employment taxes on the
severance payments provided by the
{N0235415 } 4



--------------------------------------------------------------------------------



Agreement. Employee acknowledges that Employee has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A of the
Code.
 
 b. Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and the regulations adopted thereunder) at the time of Employee’s
separation from service and if any portion of the payments or benefits to be
received by Employee upon separation from service would be considered deferred
compensation under Section 409A of the Code and the regulations adopted
thereunder (“Nonqualified Deferred Compensation”), amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following Employee’s separation from service that constitute Nonqualified
Deferred Compensation and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Employee’s
separation from service that constitute Nonqualified Deferred Compensation will
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of Employee’s separation from service
and (ii) Employee’s death. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of Employee’s employment shall be
interpreted to mean Employee’s “separation from service” with the Company (as
determined in accordance with Section 409A of the Code and the regulations
adopted thereunder).  Each payment under this Agreement shall be regarded as a
“separate payment” and not of a series of payments for purposes of Section 409A
of the Code.


  c.  Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year; (iii) the reimbursement
shall be made as soon as practicable after Employee’s submission of such
expenses in accordance with the Company’s policy, but in no event later than the
last day of Employee’s taxable year following the taxable year in which the
expense was incurred; and (iv) the Employee’s entitlement to reimbursement shall
not be subject to liquidation or exchange for another benefit.


10. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


a.Cause. “Cause” means any of the following: (i) an act of dishonesty made by
Employee in connection with Employee’s responsibilities as an employee; (ii)
Employee’s conviction of, or plea of nolo contendere to, a felony or any crime
involving fraud, embezzlement or a similar crime; (iii) conduct by Employee
amounting to fraud, gross negligence, willful misconduct or recurring
insubordination; (iv) Employee’s willful disobedience of a material and lawful
instruction of the Chief Executive Officer or the Board of Directors of the
Company, including Employee’s continued failure to perform his employment
duties, or Employee’s willful breach of any material obligations under any
written agreement or covenant with the Company; or (v) excessive absences from
work by Employee, other than for illness or Disability. Notwithstanding the
foregoing, however, that the Company shall not have the right to terminate the
employment of Employee pursuant to the foregoing clauses (i), (iii), (iv), and
(v) above unless written notice specifying such breach shall have been given to
the Employee and, in the case of breach which is capable of being cured, the
Employee shall have failed to cure such breach within thirty (30) days after his
receipt of such notice.


b.Change in Control. “Change in Control” means the occurrence of any of the
following events:


{N0235415 } 5



--------------------------------------------------------------------------------



i. An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (49% if such Person is
Wynnefield Capital Inc. and its affiliates); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary. Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because a
Person (the “Subject Person”) gained Beneficial Ownership of more than the
permitted amount of the outstanding Voting Securities as a result of the
acquisition of Voting Securities by the Company which, by reducing the number of
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.


ii. The individuals who, as of the date this Agreement is approved by the Board,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or


iii. Approval by the Company’s stockholders of either: (A) a merger,
consolidation or reorganization involving the Company, unless: (1) the
stockholders of the Company, immediately before such merger, consolidation or
reorganization, own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least sixty percent (60%) of the combined
voting power of the outstanding voting securities of the corporation resulting
from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger (49% if such Person is Wynnefield Capital
Inc. and its affiliates), consolidation or reorganization, a transaction
described in clauses (1) through (3) shall herein be referred to as a
“Non-Control Transaction”; or (B) an agreement for the sale or other disposition
of all or substantially all of the assets of the Company, to any Person, other
than a transfer to a Subsidiary, in one transaction or a series of related
transactions; or (C) the Company’s stockholders approve any plan or proposal for
the liquidation or dissolution of the Company.


iv. Notwithstanding anything herein to the contrary, if the Employee’s
employment is terminated prior to a Change in Control and the Employee
reasonably demonstrates that such termination (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (a “Third Party”) or (ii) otherwise occurred in
connection with, or in anticipation of, a Change in Control, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Employee shall mean the date immediately prior to the date of such termination
of the Employee’s employment.


c.Change in Control Period. “Change in Control Period” means the period
beginning ninety (90) days prior to, and ending ninety (90) days following, a
Change in Control.

d.        Code. “Code” means the Internal Revenue Code of 1986, as amended.


{N0235415 } 6



--------------------------------------------------------------------------------



e.Continuation Benefits. “Continuation Benefits” shall be the continuation of
the benefits, as detailed in the Offer Letter, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated herein (the “Continuation Period”) at the Company’s expense
on behalf of the Employee and his dependents; and the level and availability of
benefits provided during the Continuation Period shall at all times be subject
to the post-employment conversion or portability provisions of the benefit
plans. The Company’s obligation hereunder with respect to the foregoing benefits
shall also be limited to the extent that if the Employee is eligible to obtain
any such benefits pursuant to a subsequent employer’s benefit plans, the Company
may reduce the coverage of any benefits it is required to provide the Employee
hereunder as long as the aggregate coverage and benefits of the combined benefit
plans is no less favorable to the Employee than the coverage and benefits
required to be provided hereunder. This definition of Continuation Benefits
shall not be interpreted so as to limit any benefits to which the Employee, his
dependents or beneficiaries may be entitled under any of the Company’s employee
benefit plans, programs or practices following the Employee’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.


f.Disability. “Disability” shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of ninety (90) consecutive days and the Employee has not
returned to his full-time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).


g.Equity Awards. “Equity Awards” means Employee’s outstanding stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.


h.Good Reason. “Good Reason” means Employee’s voluntary termination, within 30
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Employee’s
consent: (a) a material breach of any provision of this Agreement by the
Company; (b) failure by the Company to pay when due any compensation to the
Employee; (c) a reduction in the Employee’s base salary (as set forth in the
Offer Letter); (d)(i) failure by the Company to maintain the Employee in the
position referred to in the Offer Letter or (ii) assignment to the Employee of
any duties materially inconsistent with the Employee’s positions, authority,
duties, responsibilities, powers, functions, reporting relationship or title or
any other action by the Company that results in a material diminution of such
positions, authority, duties, responsibilities, powers, functions, reporting
relationship or title, as contemplated by the Offer Letter; excluding in either
case of clause (i) or (ii) of this Section 10(h)(d), a reduction or change
following an internal corporate restructuring or Change in Control due to the
Company being part of a larger entity, and in either case where Employee assumes
similar functional duties; or (e) a Change in Control, where the successor to
the Company does not assume this Agreement, but provided that the event on which
the Change of Control is predicated occurs within 90 days of the service of the
Notice of Termination by the Employee; and provided further, however, that the
Employee agrees not to terminate his employment for Good Reason pursuant to
clauses (a) through (e) unless (i) the Employee has given the Company at least
30 days’ prior written notice of his intent to terminate his employment for Good
Reason, which notice shall specify the facts and circumstances constituting Good
Reason; and (ii) the Company has not remedied such facts and circumstances
constituting Good Reason to the reasonable and good faith satisfaction of the
Employee within the cure period after receipt of such notice.


i.Notice of Termination. A “Notice of Termination” shall mean a written notice
from the Company or Employee of termination of the Employee’s employment which
indicates the provision in this Agreement relied upon, if any and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.


j.Plan. The “Plan” means the Company’s 2016 Omnibus Equity Incentive Plan, as
amended, or another plan, approved by the Board and adopted by the shareholders
of the Company, pursuant to which employees of the Company may acquire equity
securities of the Company.


{N0235415 } 7



--------------------------------------------------------------------------------



k.Termination Date. “Termination Date” shall mean the date specified in the
Notice of Termination which (a) in the case of the Employee’s death, shall be
his date of death; (b) in the case of Disability, the Employee shall not have
returned to the full-time performance of his duties within 30 days from the date
such Notice of Termination is given; (c) in the case of a termination by the
Company (other than a termination for Cause), shall not be less than 30 days
from the date such Notice of Termination is given; and (d) in the case of a
termination by Employee, shall not be less than 15 nor more than 30 days from
the date such Notice of Termination is given (provided, however, if Employee
seeks to terminate employment for Good Reason, then such notice must be at least
30 days from the date the Notice of Termination is given to the Company, and
provided further that the Company has not remedied such facts and circumstances
constituting Good Reason to the reasonable and good faith satisfaction of the
Employee).


 11. Successors.




 a. The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets or which becomes
bound by the terms of this Agreement by operation of law.


 b. Employee’s Successors. The terms of this Agreement and all rights of
Employee hereunder will inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


 12. Notice.




  a. General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a nationally-recognized private courier service that has tracking capability.
In the case of Employee, notices will be sent to the e-mail address or addressed
to Employee at the home address, in either case which Employee most recently
communicated to the Company in writing. In the case of the Company, electronic
notices will be sent to the e-mail addresses of the Chief Executive Officer and
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its Chief Executive Officer.


 b. Notice of Termination. Any termination of Employee’s employment will be
communicated by delivery of a Notice of Termination to the other party in
accordance with Section 12(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date in accordance with Section 10(k).


13. Resignation. Upon the termination of Employee’s employment for any reason,
Employee will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Employee, as of the end of Employee’s employment and
Employee, at the Board’s request, will execute any documents reasonably
necessary to reflect Employee’s resignation.


14. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement or breach thereof, with the sole exception of any claim, breach,
or violation arising the Assignment and Confidentiality
{N0235415 } 8



--------------------------------------------------------------------------------



Agreement, shall be shall first be settled through good faith negotiation. If
the dispute cannot be settled through negotiation, the parties agree to attempt
in good faith to settle the dispute by mediation administered by JAMS. If the
parties are unsuccessful at resolving the dispute through mediation, the parties
agree to final and binding arbitration before a single arbitrator in the State
of Georgia in accordance with the Rules of the American Arbitration Association.
The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law. Any judgment upon any
arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.


15. Miscellaneous Provisions.

 a. Amendments and Waiver. No provision of this Agreement will be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by Employee and by an authorized
officer of the Company (other than Employee). No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party will be considered a waiver of any other condition or
provision or of the same condition or provision at another time. Any failure to
insist upon strict compliance with any of the terms and conditions of this
Agreement shall not be deemed a waiver of any such terms or conditions.


 b. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


 c.  Entire Agreement. This Agreement, together with the Assignment and
Confidentiality Agreement and Offer Letter, constitutes the entire agreement of
the parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including, but not limited to, any prior severance agreement and/or any
accelerated vesting terms set forth in an individual equity award agreement.
Notwithstanding the foregoing, however, nothing herein shall be interpreted to
supersede or otherwise reduce or limit the (i) specific compensation
arrangements (including the bonus and equity award) and (ii) eligibility for
benefits, in each case as set forth in the Offer Letter.


  d. Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of Georgia (with the
exception of its conflict of laws provisions).


  e.  Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.


  f.  Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.


  g. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page was an original thereof.


 h. Interpretation and Independent Representation. The parties agree that they
have both had the opportunity to review and negotiate this Agreement, and that
any inconsistency or dispute related to the
{N0235415 } 9



--------------------------------------------------------------------------------



interpretation of any of the provisions of this Agreement shall not be construed
against either party. The headings used in this Agreement are for convenience
only and are not to be considered in construing or interpreting this Agreement.
The Employee has been advised and had the opportunity to consult with an
attorney or other advisor prior to executing this agreement. The Employee
understands, confirms and agrees that counsel to the Company (Becker & Poliakoff
LLP) has not acted and is not acting as counsel to the Employee and that
Employee has not relied upon any legal advice except as provided by its own
counsel.


Remainder of page intentionally left blank; signature page follows.



{N0235415 } 10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.

DLH Holdings Corp.








By: /s/ Zachary C. Parker


 Zachary C. Parker


 Chief Executive Officer and President












Employee








By: /s/ Kevin Beverly


 Kevin Beverly


 



















[signature page of the Change in Control, Severance and Covenant Agreement]


{N0235415 } 11

